DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 01/07/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/07/2022 has been fully considered by the examiner and made of record.

Allowable Subject Matter
Claims 1-2, 6-7, and 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance: As previously stated in the Notice of Allowance mailed 10/08/2021, regarding Claims 1, 6, and 15, in view of the Patent Board Decision dated 08/11/2021 and the Terminal Disclaimer filed 09/14/2021, the recited claim limitations are neither taught, suggested, nor made obvious by any prior art of record, taken alone or in combination. For these reasons, Claims 1, 6, and 15 are allowable. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803.  The examiner can normally be reached on M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641